Fourth Court of Appeals
                                San Antonio, Texas
                                    November 26, 2014

                                   No. 04-14-00735-CV

                                    Brian C. SIMCOE,
                                         Appellant

                                             v.

                    Thomas CHRISTOPHER and Catrina Christopher,
                                   Appellees

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-15519
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on November 26, 2014.



                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
said court on this 26th day of November, 2014.



                                                  Keith E. Hottle, Clerk